—Appeal by the defendant from a judgment of the Supreme Court, Kings *359County (Carroll, J.), rendered June 26, 1997, convicting him of assault in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly denied the defendant’s request to charge assault in the second degree as a lesser-included offense of assault in the first degree. There was no reasonable view of the evidence to support a finding that the victim sustained “physical injury’ but not “serious physical injury’ when he was slashed in the face with a box cutter by the defendant (see, CPL 300.50 [1]; People v Glover, 57 NY2d 61; People v Greene, 111 AD2d 183). Similarly, the court’s decision to charge self-defense based on the justifiable use of deadly physical force rather than ordinary physical force was appropriate given the evidence adduced at the trial (see, Penal Law § 35.15 [1], [2]; People v Smith, 190 AD2d 522).
There is no proof in the record to suggest that the defendant was prejudiced in any manner by the People’s belated production of an evidence voucher; hence, the court did not err in rejecting the defendant’s request to impose a sanction (see, generally, People v Banch, 80 NY2d 610).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. O’Brien, J. P., Sullivan, Krausman and Florio, JJ., concur.